Exhibit 10.35

﻿

Portions of this exhibit marked [***] are omitted and are requested to be
treated confidentially.

﻿

TRANSITION AGREEMENT

﻿

THIS TRANSITION AGREEMENT ("Agreement"), dated the 28th day of  January, 2020
("Effective Date"), is by and between Association of American Railroads, a
District of Columbia Corporation ("AAR"), and PDV Spectrum Holding
Company,  LLC  ("PDV"),  a wholly owned subsidiary of Anterix, Inc., a Delaware
corporation. AAR and PDV  are  sometimes referred to herein as the "Parties" or
individually as a "Party."

﻿

RECITALS

﻿

WHEREAS, AAR holds the license ("AAR License") from the Federal Communications
Commission ("FCC") authorizing the use of six (6)
non-contiguous  900  MHz  frequencies ("AAR Frequencies"), three (3) of which
are within the 900 MHz Broadband service ("AAR BB Frequencies") and three of
which are below the 900 MHz Broadband Service ("AAR Non-BB Frequencies")
proposed in WT Docket No. 17-200, throughout the geographic area specified on
the AAR License as set forth on Exhibit A hereto; and WHEREAS, the Parties
understand that  the FCC is expected effectively to effect an "exchange" of the
AAR frequencies for ten (10) contiguous 900 MHz frequencies ("PDV Frequencies")
set forth on Exhibit B hereto and authorized on a geographic basis throughout
the 47 MTAs in the Continental United States ("CONUS"), which are to be
exchanged through modification of the AAR License and cancellation of relevant
PDV licenses on terms to be specified by the FCC (presumably in the  WT Docket
No. 17-200 Report and Order, referred to herein as the "900 R&O," and a related
Order of Modification (collectively, the "FCC Orders")).

﻿

WHEREAS, the Parties and individual Class I freight Railroads ("Railroads") who
are using the AAR Frequencies have had ongoing discussions about a transition
plan for the AAR Frequencies, and wish to set forth their agreement herein.

﻿

NOW, THEREFORE, in consideration of the recitals and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Parties hereby agree as follows:

﻿

1.    Transition Plan. Unless otherwise specified in the FCC Orders and subject
to the good faith flexibility described below, AAR will discontinue use of the
AAR Frequencies within five (5) years of adoption of the Order of Modification,
and will discontinue use of the AAR BB Frequencies within three (3) years of
adoption of the Order of Modification subject to the following provisions of
this Section 1 (collectively the "Clearing Deadlines"). The Parties recognize
that requirements of individual Railroads and/or entities desiring broadband
capability may require the Parties to cooperate in good faith to adjust the
Clearing Deadlines to later or earlier dates in particular geographic areas.
While the FCC has expressed interest in deployment of 900 MHz broadband systems
in a timely manner, both PDV and the Railroads acknowledge the need for
reasonable flexibility in some circumstances, particularly related to the AAR BB
Frequencies. The Parties recognize that some Railroads may be able to transition
off the AAR BB Frequencies on an expedited basis while others may require more
time. Determining the location and additional time needed for clearing the AAR
BB Frequencies under some circumstances would result from mutual, good faith
discussions between the Parties and, likewise, the Parties anticipate that
accelerated

--------------------------------------------------------------------------------

 

 

migration in some locations would be balanced with the need for additional time
in other locations. In particular, the Parties have discussed  upon mutual
agreement, accelerated clearing in identified priority areas where potential
utility customers have indicated interest in deploying 900 MHz private broadband
networks. The plan set forth in this Section 1 is referred to herein as the
"Transition Plan".

﻿

2.    Matters with the FCC.

﻿

(a)    Within five (5) days after the date hereof, or by another mutually agreed
upon date, the Parties shall cooperate in notifying the FCC, through a mutually
agreed mechanism, of the existence of this Agreement.

﻿

(b)    The Parties acknowledge that this Agreement does not constrain the FCC,
which may choose in the FCC Orders to require discontinuation of use of the AAR
Frequencies within a time period other than that set forth in this Agreement. In
such event, the provisions of this Agreement shall remain in effect, but the
period for discontinuation shall be the period set forth the in the FCC Orders
rather than this Agreement, although the Parties shall still use commercially
reasonable efforts to meet the Transition Plan including the provisions in
Section 1 regarding mutually agreed accelerated or deferred clearing.

﻿

(c)    The Parties agree to coordinate and cooperate with regard to approaching
the FCC regarding matters relating to the Transition Plan, and each Party agrees
to inform the other Party of any relevant information or questions from the FCC
regarding matters relating to the Transition Plan.

﻿

3.    Notice of Timing Issues. AAR shall notify PDV, or PDV shall notify AAR,
respectively, promptly and in reasonable detail upon obtaining knowledge of any
facts  that would result in additional time being needed for clearing the AAR BB
Frequencies in specific locations or under particular circumstances, or would
result in the need for accelerated  clearing in identified priority areas for
potential utility customers deploying 900 MHz private broadband networks. In
addition, each Party shall notify the other Party promptly and in reasonable
detail upon the occurrence of, or the impending or threatened occurrence of, any
event which could cause or constitute a material breach of its obligations under
this Agreement.  Each Party  shall use commercially reasonable efforts to
prevent or promptly remedy any such breach of this Agreement or if that is
reasonably achievable to mitigate the effects thereof

﻿

4.    Further Assurances. Each Party upon request shall execute and deliver such
documents and take such actions as may reasonably be requested by the other
Party in order to effectuate the purposes of this Agreement.

﻿

5.    Certain Definitions. The following terms have the following meanings:

﻿

(a)    "Affiliate" shall mean, as to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. The term "control" (including, with correlative meanings, the
terms "controlled by" and "under common control with"), as applied to any
Person, means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other ownership interest, by
contract or otherwise.

﻿

﻿





--------------------------------------------------------------------------------

 

 

(b)    "MTA(s)" shall mean a Major Trading Area(s), the geographic  unit used by
the FCC in issuing 900 MHz geographic authorizations.

﻿

6.    Confidentiality. The Parties (a) will protect  and keep confidential  the
existence of this Agreement (with the exception of the notification to the FCC
under Section 2), its terms and conditions and any other information obtained by
the other Party in connection with  or related to this Agreement (including, but
not limited to, all information relating to  the other Party's technology,
customers, business plans and construction schedules), (b) will use such
information only for the purpose(s) for which it was originally disclosed and in
any case only for the purpose of fulfilling its obligations under this
Agreement, and (c) will return all such information to the other Party promptly
upon the termination of this Agreement. All such information will remain the
disclosing Party's exclusive property, and the receiving Party will have no
rights to use such information except as expressly provided herein.
Notwithstanding the above, (i) a Party may make available to the FCC, upon its
request, a copy of this Agreement and shall seek confidential treatment of all
such confidential information and (ii) each Party may disclose the basic terms
of this Agreement to shareholders and potential investors and may make  a copy
of the Agreement available to such persons, as well as to consultants, engineers
and other third-party service providers and representatives, so long as such
third party agrees to use the same degree of care as the receiving Party to keep
such information confidential.

﻿

7.    Press Releases. Subject to the provisions of applicable law, no press
release or public disclosure or disclosure to any third party, either written or
oral, of the existence or terms of this Agreement shall be made by any Party
without the prior written  consent of the other  Party. This Section shall not
be construed to prohibit any Party from making any disclosures to any
governmental authority or securities exchange or other entity that it is
required to make by law or regulation or from filing this Agreement with, or
disclosing the terms of  this Agreement to, any such governmental authority or
such person or entity in connection with obtaining the consent or approval of
such governmental authority  or such person or entity the disclosing Party is
obligated to seek pursuant to the terms of this Agreement.

﻿

8.    Limitation of Liability.

﻿

(a)    No Consequential Damages. NEITHER AAR NOR PDV, NOR THEIR RESPECTIVE
MEMBERS, AFFILIATED COMPANIES, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS, SHALL
BE LIABLE TO PDV OR AAR RESPECTIVELY FOR ANY INDIRECT, CONSEQUENTIAL OR
INCIDENTAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOSS OF REVENUE, LOSS OF
CUSTOMERS, CLAIMS OF CUSTOMERS, LOSS OF GOODWILL OR LOSS OF PROFITS OR MARGINS,
ARISING IN ANY MANNER FROM THIS AGREEMENT OR AAR'S OR PDV'S PERFORMANCE OR
NON-PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

﻿

(b)    No Assumption of Liabilities. NEITHER PARTY SHALL ASSUME OR BE
RESPONSIBLE FOR ANY OBLIGATIONS OR LIABILITIES OF THE OTHER, ITS RESPECTIVE
MEMBERS, AFFILIATED COMPANIES, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS, OF ANY
KIND OR NATURE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

﻿





--------------------------------------------------------------------------------

 

 

9.    Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered, sent by facsimile, recognized overnight delivery service,
electronic mail (provided that such communications are concurrently sent by
first class mail in accordance with this Section), return receipt requested, or
registered or certified first class mail, return receipt requested, postage
prepaid, to the following addresses:

﻿

If to AAR:

﻿

Association of American Railroads Attn: [***]

425 Third Street, SW Suite 1000

Washington, DC 20024 Phone: [***]

Email : [***]

﻿

If to PDV:

﻿

pdvWireless, Inc. Attn: [***]

8260 Greensboro Drive, Suite 501

McLean, VA 22102

Phone: [***]

Email: [***]

﻿

Notices delivered personally shall be effective upon delivery against receipt.
Notices transmitted by facsimile or electronic mail shall be effective when
received, provided that the burden of proving notice when notice is transmitted
by facsimile or electronic mail shall be the responsibility of the Party
providing such notice.  Notices delivered by overnight mail shall be effective
when received. Notices delivered by registered or certified  mail shall be
effective on the date set forth on the receipt of registered or certified mail.

﻿

10.    Expenses.  Except as otherwise specified in this Agreement, each Party
shall bear its own expenses and costs incurred in connection with the
preparation of this Agreement and the consummation of the transactions
contemplated hereby. Neither Party shall be responsible for costs incurred by
the other Party in clearing operations from, respectively, the AAR Frequencies
and the PDV Frequencies, and relocating operations to the exchanged or new
frequencies as contemplated herein.

﻿

11.    Governing Law. This Agreement shall be governed, construed and enforced
in accordance with the laws of the District of Columbia (without regard to the
choice of law provisions thereof which could cause the laws of any other
jurisdiction to apply).





--------------------------------------------------------------------------------

 

 



12.    Assignment. Neither Party may assign this Agreement without the prior
written consent of the other Party; provided, however, that either Party may,
without the consent of the other Party, assign this Agreement to any Affiliate
thereof, provided that none of the assignments described in this clause shall
relieve the assignor of its obligations hereunder. This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

﻿

13.    Amendments; Waivers. No alteration, modification or
change  of  this  Agreement shall be valid except by an agreement in writing
executed by the Parties hereto. No such waiver shall be effective unless in
writing signed by a duly authorized officer of such Party. Except as otherwise
expressly set forth herein, no failure or delay by any Party hereto in
exercising any right, power or privilege hereunder (and no course of dealing
between or among any of the Parties) shall operate as a waiver of any such
right, power or privilege. No waiver of any default on any one occasion shall
constitute a waiver of any subsequent or other default. No single or partial
exercise of any such right, power or privilege shall preclude the further or
full exercise thereof.

﻿

14.    Entire Agreement. This Agreement and the schedules and exhibits hereto
collectively represent the entire understanding and agreement of the Parties
with respect to the subject matter of this Agreement. This Agreement supersedes
all prior  representations, warranties, covenants, understandings, agreements,
written or oral, discussions, or negotiations among the Parties with respect to
the subject matter hereof, and cannot be  amended, supplemented or changed,
except by an agreement in writing that makes specific reference to this
Agreement and that is signed by each of the Parties hereto. Each Party hereby
represents, acknowledges and agrees that it has not relied on any
representation, warranty, covenant, understanding, agreement, written or oral,
discussion, or negotiation not expressly contained herein in entering into this
Agreement, Each Party hereby represents, acknowledges and agrees that this
Agreement is independent of, and not in any way conditioned on, connected to, or
to be construed with any other agreement or arrangement, written or oral,
between the Parties.

﻿

15.    Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be an original, but
all of which together shall constitute one agreement. Signatures transmitted by
electronic mail or facsimile shall be deemed original signatures.

﻿

16.    Severability. If any provision of this Agreement or the application
thereof to any person, entity or circumstance shall be invalid or unenforceable
to any extent, the remainder of this Agreement and the application of such
provision to other persons, entities or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by applicable
law.

﻿

17.    Interpretation. As all Parties have participated in the drafting of this
Agreement, any ambiguity shall not be construed  against either Party as the
drafter.  Unless the context of  this Agreement clearly requires otherwise, (a)
"or" has the inclusive meaning  frequently identified with the phrase "and/or,"
(b) "including" has the inclusive meaning frequently identified with the phrase
"including, but not limited to" and (c) references to "hereof," "hereunder" or
"herein" or words of similar import relate to this Agreement.

﻿

18.    Third Parties. Nothing herein, expressed or implied, is intended to
or  shall confer on any Person other than the Parties hereto any rights,
remedies, obligations or Liabilities under or by reason of this Agreement.





--------------------------------------------------------------------------------

 

 

19.    Dispute Resolution. The Parties will attempt in good faith to resolve all
disputes, disagreements or claims relating to this Agreement. In the event a
question or controversy arises between the Parties, the Parties shall first
exercise reasonable efforts to resolve the  matter through a Steering Committee
composed of the individuals specified below (or individuals of similar rank or
function appointed by the respective Parties). In the event that either (i) the
question or controversy is not able to be resolved through the Steering
Committee within thirty (30) days or (ii) the question or controversy relates to
a matter that is not addressed in the Agreement, then the Parties shall escalate
the matter to their executive level leadership and if not resolved on that basis
within thirty (30) days, then to the respective senior executive/CEO level
leadership of each Party, before proceeding with any formal legal dispute in any
federal court, state court, or other administrative body.

﻿

The AAR Steering Committee Members will be made up of the seven Class I members
of the AAR Wireless Communication Committee Steering Committee.

﻿

The following are the names of the (initial) PDV Steering Committee Members:

﻿

[***]

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date and year first above written.

﻿

Association of American Railroads

﻿

By: /s/ Michael Rush

Name: Michael Rush

Title: Senior Vice President – Safety & Operations

Date: 02/11/2020

﻿

 PDV Spectrum Holding Company, LLC

﻿

By: /s/ Jay Paull

Name: Jay Paull

Title: General Manager

Date: 01/28/2020

﻿

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

﻿

﻿

AAR·LICENSE/FREQUENCIES

﻿

[***]

﻿

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

﻿

﻿

PDV FREQUENCIES

﻿

[***]

﻿



 

 

--------------------------------------------------------------------------------